Title: Thomas Jefferson to Patrick Gibson, 24 May 1817
From: Jefferson, Thomas
To: Gibson, Patrick


          
            
              Dear Sir
              Monticello
May 24. 17.
            
            I return by our first mail the note for renewal inclosed in your’s of the 20th inst. and I am very thankful for the accomodation obtained, and payment remitted to Leroy and Bayard. if the Virginia bank cannot consistently with their rules renew it, I am in hopes that of the US. may come to my aid, as I understand it begins business this week. I observe a stamp on the paper you inclosed me; but I presume that can be added whenever I send you my notes on ordinary paper. should that bank not give me an accomodation for some months say, till the next crop comes in, I shall be infinitely distressed.
            I am in hopes you will be able to sell my flour in time to meet a draught I have given Th: J. Randolph for 500.D. and one which I must give to mr Southall (our present Collector) whenever he calls for it for upwards of 600.D. besides 3. or 4. others for from 1. to 200. which I must soon make. at the close of the ensuing month I shall have 53. Barrels of flour forwarded, being a quarter’s mill rent, and I am in hopes that before this you will have recieved 3. more hhds of tobacco from Poplar Forest.
            I salute you with constant friendship and respect.
            Th: Jefferson
          
          
            P. S. I wait your notice of the remittance to mr Vaughan.
          
        